368 F.2d 821
ASHLAND OIL & REFINING COMPANY, Incorporated, Plaintiff-Appellee,v.The TRAVELERS INSURANCE COMPANY, Defendant-Appellant.
No. 160, Docket 30630.
United States Court of Appeals Second Circuit.
Argued Nov. 4, 1966.Decided Nov. 9, 1966.

Arthur J. Maloney, Buffalo, N.Y., (Adams, Brown, Starrett & Maloney, Buffalo, N.Y.), for appellant.
George M. Gibson, Buffalo, N.Y.  (Ohlin, Damon, Morey, Sawyer & Moot, Buffalo, N.Y.)  (William S. Easton, Buffalo, N.Y., of Counsel), for appellee.
Before FRIENDLY, SMITH and FEINBERG, Circuit Judges.
PER CURIAM:


1
Being persuaded of the correctness of the result reached by the District Court and altogether convinced of our inability to do anything but produce further confusion on a matter of New York insurance law now quite sufficiently confused, contrast, e.g., Brooklyn Eastern District Terminal v. Phoenix of Hartford Ins.  Co., 26 A.D.2d 627, 272 N.Y.S.2d 443 (2d Dept. 1966) (3-2 decision) with Continental Casualty Co. v. Duffy. 26 A.D.2d 630, 272 N.Y.S.2d 470 (2d Dept. 1966), we affirm the judgment for the reasons given by Judge Henderson and also on the authority of the later decided Continental Casualty Co. case.